DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/12/2022 has been entered.

Response to Arguments
The arguments on pages 6-9 regarding claims 19-28 have not been considered due to being drawn to claims that have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.  The arguments are presented on pages 9-10 that the prior art would not obviate claims 33-36 due to the initial components altering properties such as surface smoothness and an altered chemical structure or cure rate.  These arguments are not found persuasive due to the fact that they are not commensurate in scope with the claims.  The properties of surface roughness, chemical formula of the polyurea, and cure rate are not currently claimed for the product claims of claim 29, 33, or 37.
The arguments are presented that the prior art would not teach the claimed abrasion resistance of claim 37 due to Schuler teaching a different abrasion resistance.  These arguments are not found persuasive due to the fact that claim 37 is now rejected in view of Schuler modified by the new prior art of Bunyan (US 2007/0230131 A1, hereafter Bunyan), which may alter the abrasion resistance of Schuler.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see page 11, filed 7/12/2022, with respect to the rejection(s) of claim(s) 29-32 under Schuler and Yamamoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schuler and the new prior art of Bunyan (US 2007/0230131 A1, hereafter Bunyan).  Bunyan is relied upon for teaching a polyurea with a boron nitride filler as required by the new claims.

Election/Restrictions
Newly submitted claims 19-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claims 19-28 and previously examined claims 1-5 and 11-18 are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a thermally conductive adhesive and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
New claims 19-28 and previously examined claims 6-10 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as mixing the components to use as a paint or dip coating.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 6,189,635 B1, hereafter Schuler) in view of Bunyan et al. (US 2007/0230131 A1, hereafter Bunyan).
With regard to claims 29-30, Schuler teaches a battery system comprising a battery cell having a metal casing [col. 2 lines 26-36]; and
a polyurea coating (coating composition) on said metal casing [col. 2 lines 26-36].
Schuler does not explicitly teach the production steps for the polyurea coating.  However these are regarded as product by process limitations and would result in a polyurea coating with a ceramic filler.  Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Bunyan teaches the use of a boron nitride filler material with a particle size of 0.01 to 10 mil (0.25-250 microns, which would encompass and obviate the claimed range of claim 30) in polyurea and teaches that the boron nitride filler allows for thermal conductivity of at least 0.5 W/m*K (which would overlap and obviate the claimed range) [0044, 0046, 0049-0052].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the boron nitride filler of Bunyan with the coating of Schuler for the benefit of improved thermal conductivity [Bunyan 0052].
Schuler and Bunyan do not explicitly teach the dielectric strength but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and boron nitride filler).  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
Claims 31 and 32 are drawn to components that would only be present prior to the reaction that forms the claimed polyurea coating and would not further limit claim 29 since the claim is drawn to a product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claim 33, Schuler teaches a battery system comprising a battery cell having a metal casing [col. 2 lines 26-36]; and
a polyurea coating (coating composition) on said metal casing [col. 2 lines 26-36].
Schuler does not explicitly teach the production steps for the polyurea coating.  However these are regarded as product by process limitations and would result in a polyurea coating with a ceramic filler.  Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Bunyan teaches the use of a boron nitride filler material in an amount of 50 weight percent (equivalent to 100 phr, which would fall within and anticipate the claimed range) in polyurea and teaches that the boron nitride filler allows for thermal conductivity of at least 0.5 W/m*K (which would overlap and obviate the claimed range) [0044, 0046, 0049-0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the boron nitride filler of Bunyan with the coating of Schuler for the benefit of improved thermal conductivity [Bunyan 0052].
Schuler and Bunyan do not explicitly teach the dielectric strength but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and boron nitride filler).  
Claims 34-36 are drawn to components that would only be present prior to the reaction that forms the claimed polyurea coating and would not further limit claim 33 since the claim is drawn to a product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claim 37, Schuler teaches a battery system comprising a battery cell having a metal casing [col. 2 lines 26-36]; and
a polyurea coating (coating composition) on said metal casing [col. 2 lines 26-36].
Schuler does not explicitly teach the production steps for the polyurea coating.  However these are regarded as product by process limitations and would result in a polyurea coating with a ceramic filler.  Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Bunyan teaches the use of a boron nitride filler material in an amount of 50 weight percent (equivalent to 100 phr, which would fall within and anticipate the claimed range) in polyurea and teaches that the boron nitride filler allows for thermal conductivity of at least 0.5 W/m*K (which would overlap and obviate the claimed range) [0044, 0046, 0049-0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the boron nitride filler and polyurea of Bunyan as the coating of Schuler for the benefit of improved thermal conductivity [Bunyan 0052].
Schuler and Bunyan do not explicitly teach the dielectric strength and abrasion resistance but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and boron nitride filler).  

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler and Bunyan as applied to claims 29-37 above, and further in view of Smith (US 2007/0270240 A1, hereafter Smith).
With regard to claim 38, Schuler teaches a method for applying a polyurea coating to a battery cell comprising spraying a polyurea coating onto a battery cell casing [col. 2 lines 26-36].  
Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Bunyan teaches the use of a boron nitride filler material in an amount of 50 weight percent (equivalent to 100 phr, which would fall within and anticipate the claimed range) in polyurea and teaches that the boron nitride filler allows for thermal conductivity of at least 0.5 W/m*K (which would overlap and obviate the claimed range) [0044, 0046, 0049-0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the boron nitride filler of Bunyan with the coating of Schuler for the benefit of improved thermal conductivity [Bunyan 0052].
Schuler and Bunyan do not explicitly teach the dielectric strength but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and boron nitride filler).  
Modified Schuler does not teach the claimed first and second components or simultaneous spraying.  However, in a field of endeavor relevant to the problem solved (polyurea spray deposition), Smith teaches simultaneously spraying first (a-component including isocyanates) and second (b-component including a mix of amines) polyurea pre-components from first and second orifices (hoses) that react to form a polyurea coating using impingement mixing [0029-0033, 0036, 0094, 0127-0128] and curing in the absence of applied heat [0039].  It would have been obvious to one of ordinary skill in the art to use the spray method of Smith with the method of modified Schuler for the benefit of a polyurea coating that is tack free in 10 seconds and has improved chemical resistance, improved adhesion, and decreased shrinkage [Smith 0018, 0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/STEWART A FRASER/Primary Examiner, Art Unit 1724